Citation Nr: 0637428	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The propriety of the non-compensable rating assigned for 
migraine headaches from June 18, 2002, upon resumption of 
civilian status after the veteran's second period of active 
duty.

2.  The propriety of the 10 percent rating assigned for 
asthma from June 18, 2002, upon resumption of civilian status 
after the veteran's second period of active duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000 and again from November 2001 to June 2002.  Between his 
two periods of active duty service, in October 2001, the RO 
granted service connection for migraine headaches (rated 30 
percent) and for a lung condition (rated 10 percent).  It 
appears that VA paid disability compensation benefits to the 
veteran over the same time period during which he was also 
receiving active duty pay for his second period of service.  
This created an overpayment.  Matters related to the 
overpayment are not on appeal before the Board.  

The instant matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  (Over the course of 
the appeal, the veteran relocated to an area served by the RO 
in New York, New York.  He now apparently lives in Arizona.)  

While the veteran was scheduled to testify at a Travel Board 
hearing at the Las Vegas RO in May 2005, he cancelled that 
hearing.  His subsequent motion to reschedule was granted for 
good cause shown.  VA rescheduled the veteran for a Travel 
Board hearing on November 17, 2005; however, he failed to 
report to that hearing and has never provided a reason.  A 
December 2005 Report of Contact between the veteran and the 
RO in Phoenix, Arizona, indicated that the veteran moved to 
Arizona and was inquiring as to a date to reschedule the 
hearing he missed.  The veteran did not submit a motion for a 
new hearing date showing good cause as to why he failed to 
appear and why he did not request a postponement.  See 
38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.



REMAND

As is explained below in detail, the Board finds that 
additional development and readjudication are warranted with 
respect to the veteran's claims for higher ratings for both 
conditions from June 18, 2002 to the present.  

The veteran served on active duty from March 1996 to March 
2000 and again from November 2001 to June 2002.  Between 
these two periods of active duty service, in October 2001, 
service connection was established for migraine headaches 
(rated 30 percent) and for a lung condition (rated 10 
percent).  The veteran was not entitled to receive disability 
pay while he was being paid for his second period of active 
duty.

By its October 2003 rating decision, the RO resumed 
compensation benefits for both migraine headaches and asthma 
(previously identified as a lung condition).  Specifically, 
effective June 18, 2002, the day after the veteran's 
discharge from active duty, the RO resumed the veteran's 10 
percent rating for asthma, but reduced to a non-compensable 
rating the evaluation for migraine headaches.  The RO 
indicated that this reduction was based on the provisions of 
38 C.F.R. § 3.654(b)(2) and results from the veteran's August 
2003 VA examination.

In his November 2003 Notice of Disagreement, the veteran 
objected to the ratings assigned for both disorders and 
asserted that his compensation benefits should never have 
been reduced.  

The controlling regulation in this matter is 38 C.F.R. 
§ 3.654.  Pertinent portions read as follows:

§3.654  Active service pay.

	(a) General. ...compensation... ...will be 
discontinued...  ...for any period for which 
the veteran received active service pay. 


	(b) Active duty. 

		(1) Where the veteran returns 
to active duty status, the award will be 
discontinued effective the day preceding 
reentrance into active duty status. 

		(2) Payments...  ...will be resumed 
effective the day following release from 
active duty... Prior determinations of 
service connection will not be disturbed 
except as provided in §3.105.  
Compensation will be authorized based on 
the degree of disability found to exist 
at the time the award is resumed. 
Disability will be evaluated on the basis 
of all facts, including records from the 
service department relating to the most 
recent period of active service. 

38 C.F.R. § 3.654 (2006).

Here, the RO properly resumed payment of disability benefits 
(albeit at a lower rate for the veteran's service-connected 
headaches) on June 18, 2002, but did not evaluate the 
veteran's disabilities following the specific procedure 
identified above in 38 C.F.R. § 3.654.  

First, although compensation is authorized based on the 
degree of disability found to exist at the time the award is 
resumed, the RO here evaluated both of the veteran's 
disabilities based solely on medical findings on VA 
examination in August 2003, and assigned the 10 percent and 
noncompensable disability ratings retroactively back to June 
18, 2002, as if such medical findings were shown at that 
time.  In practical terms, the RO used that August 2003 
medical evidence and gave it retroactive effect for the 
period between June 2002 and August 2003.  The RO did not 
consider or obtain the service medical records from the 
veteran's second period of service; such records would give a 
more accurate picture of the severity of the veteran's 
headache and lung disabilities at separation, the time the 
awards were resumed.  In cases where payments were 
discontinued because the recipient was on active duty, the 
regulations require that on resumption of compensation 
payments, the disabilities will be evaluated on the basis of 
all facts, including records from the service department 
relating to the most recent period of active duty service.  
See 38 C.F.R. § 3.654.  In order for these records to be 
reviewed, the agency of original jurisdiction should take all 
available measures to obtain the veteran's service medical 
records for his most recent active duty or document why they 
were not available.  [While a deferred rating dated in July 
2003 discloses that the RO did request these records, there 
is no clear explanation of the absence of such recent records 
from the file.  It also should be noted that one unattached 
service medical record dated in November 2001 was found in 
the claims file folded among copies of older service medical 
records.]  

Second, prior to reducing a disability rating (as the RO did 
here with regard to the evaluation for headaches), VA is 
required to comply with the provisions of 38 C.F.R. 
§§ 3.105(e) and 3.344(a).  Under § 3.105(e), the veteran must 
be given proper notification of a proposed reduction as well 
as the opportunity to reply.  Under § 3.344(a), it is clear 
that rating reductions must be based not only upon an 
examination, but also upon review of the entire history of 
the veteran's disability and a finding that the veteran's 
condition actually improved.  The United States Court of 
Appeals for Veterans Claims (Court) has consistently held 
that where an RO reduces a veteran's disability rating 
without following the applicable VA regulations, the 
reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 
363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 
(1991).

In this case, the RO failed to consider recent service 
medical records when assigning the evaluations for both the 
veteran's disabilities.  Additionally, with respect to the 
rating for headaches, the RO reduced the evaluation from 30 
percent to non-compensable, without following proper 
procedures.  The RO did so without inspecting the veteran's 
most recent service medical records as required by § 3.654, 
and without notice to the veteran that he could present 
additional evidence to show compensation payments should have 
been continued at the prior level.  As such, these matters 
must be remanded for re-adjudication following appropriate 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2006).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies).  38 U.S.C.A. § 5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2006).  The RO should 
take the opportunity to ensure that the veteran is afforded a 
notice letter reflective of the Court's recent decisions 
regarding the VCAA.  See Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and 
assistance requirements set forth in 
the VCAA, its implementing regulations, 
and the Court's recent decision in 
Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  If any other 
records are identified by the veteran 
or his representative as part of this 
development, they should be sought and 
obtained to the extent possible.  

2.  The RO should undertake all efforts 
available to obtain the veteran's 
complete file of service medical 
records, including, especially, records 
pertinent to his most recent period of 
active duty service from November 2001 
to June 2002.  All efforts to obtain 
the veteran's service medical records 
should be fully documented, and if any 
such records cannot be obtained, the RO 
should document reasons why.

3.  Thereafter, after receipt of any 
records obtained through the requested 
development above, and any other 
prudent development (including another 
examination, if deemed necessary), the 
RO should readjudicate on a de novo 
basis the matters involving the proper 
disability ratings for the veteran's 
service-connected asthma and headaches 
from June 18, 2002 to the present.  
Should the RO find that a reduction is 
in order for either disability (ie., 
that a prior RO determination rating 
asthma at 10 percent or headaches at 30 
percent is to be disturbed), the RO 
must follow all applicable procedures 
for reductions in ratings located at 
38 C.F.R. § 3.105(e).  Following 
readjudication, if any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
 



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).	


